Exhibit (a)(5)(B) Free translation to English of the letter that Mr. Celso Clemente Giacometti received from Banco Santander, S.A. on April 29, 2014 [LETTERHEAD PAPER OF BANCO SANTANDER, S.A.] Ignacio Benjumea Cabeza de Vaca General Secretary To Mr. Celso Clemente Gioacometti Banco Santander (Brasil) S.A. Avenida de Juscelino Kubitschek n. 2,235 City of São Paulo, State of São Paulo SP, Brazil Boadilla del Monte (Madrid), April 29th, 2014 Dear Celso, On behalf of Banco Santander, S.A., and given your position as chairman of the board of directors of Banco Santander (Brasil) S.A., I inform you that yesterday the board of directors of Banco Santander agreed to prepare a public exchange offer (in the form of BDRs and ADRs) of Banco Santander for the shares of Banco Santander (Brasil) that are not owned by the Santander Group. The main terms of the offer, including the volume of the shares that will be acquired and the exchange ratio, are described in the notice to the market that is attached and was made publicly available on this date by Banco Santander. I ask you to forward this message to the board of directors of Banco Santander (Brasil). Banco Santander has requested an expert to prepare a laudo de avaliação in accordance with the regulation of the Level 2 of the BM&FBovespa and the CVM Instruction n. 361/02, which in the next days Banco Santander will make available to Banco Santander (Brasil). I am available to discuss the aforementioned. Best regards, [signature] Cc: Mr. Jesús María Zabalza Lotina Mr. Carlos Alberto López Galán
